DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 2, 4-6, 13 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajita et al. (US 2009/0033588 A1, hereinafter referred as “Kajita”).
 	Regarding claim 1, Kajita discloses a system for displaying content to a plurality of users (¶0010, ¶0074 and ¶0038 discloses a display unit used to display the images for the right and left eyes to a plurality of users who wear the HMDs on the heads), the system including: 
 	a) a plurality of wearable display systems (¶0039 discloses a system which comprises a plurality of head-mounted displays), each display system being worn by a user (¶0009 and ¶0038 discloses user wears the HMD 1101 on the head) and including: 
 		i) a display device to display a content stream (¶0026, ¶0039 and ¶0071 discloses the image compositing unit 1211 generates composite images by superimposing the virtual space images received from the I/F 1206 on captured images from the image capturing unit 1103, and outputs them to the display unit 1104); and, 
 		ii) a display system antenna (Fig. 2 and ¶0074 discloses antenna 205a); 

 	c) a location system that detects a location of each display system (Fig. 1 and ¶0086 discloses the position and orientation information generation unit 102 calculates position and orientation information of the image capturing unit 101 using the position and orientation information received from the 3D position and orientation sensor 104 and physical space images received from the image capturing unit 101); 
 	d) a transmission system including a number of transmission system antennas that wirelessly communicate with the display systems (Figs. 2, 8, ¶0076 and ¶0138 discloses the image processing apparatus 204 makes a wireless communication with the HMD 201 via the controller 203 and transmission/reception antenna 205b) to transmit content to the wearable display systems (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices) and to receive data from the wearable display systems (Fig. 9 and ¶0021 discloses an I/F 1206 is used to transmit position and orientation information calculated by the position and orientation information generation unit 1108 to an image processing apparatus 1202 via a wireless communication); and, 

 	 	i) determines the location of each display system from the location system (Fig. 1 and ¶0129 discloses the switching control unit 111 refers to the position and orientation information received via the wireless I/F 103a, that is, the position and orientation information of the HMD 10b and that of the HMD 10c. Then, the switching control unit 111 determines if the position of the HMD 11b is located inside the switching area, and if that of the HMD 10c is located inside the switching area. Fig. 1 and ¶0119 discloses position and orientation information [of HMD 10a] calculated by the position and orientation information generation unit 102 is also input to the switching control unit 111); and, 
 	 	ii) selectively controls transmitting antennas in accordance with the location of each display system (Fig.1 and ¶0099 discloses upon reception of position and orientation information and connection information transmitted from the image processing apparatus 11a via the wireless I/F 103a, the switching control unit 111 executes processing for selecting and determining a wireless communication partner from image processing apparatuses 11a to 11c using these pieces of information) to thereby at least one of: 
 	 	 	(1) transmit each content stream to the corresponding display system (Fig. 8, ¶0023, ¶0110 and ¶0138 discloses image processing apparatuses each containing respective wireless I/F 403a-403d wirelessly communicate virtual space images to respective HMDs 801-804); and 
 	 	 	(2) receive data from a corresponding display system (¶0075 discloses the HMD 201 transmits position and orientation information generated based 
	Regarding claim 2, Kajita discloses a system according to claim 1, wherein the transmitting antenna is at least one of a display system antenna and a transmission system antenna (205b) (Fig. 2 and ¶0077 discloses reception of the position and orientation information transmitted from the HMD 201 via the transmission/reception antenna 205b).
	Regarding claim 4, Kajita discloses a system according to claim 1, wherein the control system includes a respective controller for each transmission system antenna (Fig. 1 and ¶0128 discloses the switching control unit 111 controls the wireless I/F 103a to establish a link to the wireless I/F of the image processing apparatus specified in step S705), with each transmission system antenna transmitting a respective content stream (Fig. 8, ¶0023, ¶0110 and ¶0138 discloses image processing apparatuses each containing respective wireless I/F 403a-403d wirelessly communicate virtual space images to respective HMDs 801-804) and wherein the controller:
 	a) determines the location of the corresponding display system for the respective content stream (Abstract discloses the HMD determines if the position indicated by the acquired position information is included in the region indicated by the region information. The HMD selects one of the wireless I/F (105a) and other wireless I/Fs as a wireless communication partner according to the determination result, and receives images via wireless communication with the selected wireless I/F); and, 

	Regarding claim 5, Kajita discloses a system according to claim 1, wherein the transmission system includes a plurality of transmitters (Figs. 2, 8, ¶0076 and ¶0138 discloses the image processing apparatus 204 makes a wireless communication with the HMD 201 via the controller 203 and transmission/reception antenna 205b) and wherein each transmitter transmits a respective content stream via a respective transmission system antenna (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices) and wherein the content system includes a plurality of content engines (Fig. 1 and ¶0017 discloses for each image processing apparatuses 11, the CG rendering and compositing unit 1110 builds a virtual space using the data saved in the contents DB 1109) and wherein each content engine generates a content stream for a corresponding display system (¶0048 discloses a plurality of image processing apparatuses which transmit images to the head-mounted displays via the communication devices; Fig. 8, ¶0023, ¶0110 and ¶0138 discloses image processing apparatuses each containing respective wireless I/F 403a-403d wirelessly communicate virtual space images to respective HMDs 801-804).
Regarding claim 6, Kajita discloses a system according to claim 1, wherein the system includes multiple antennas and wherein the control system controls which of the multiple antennas transmits in accordance with the location of each wearable display system (Fig. 5, ¶0099 and ¶0110 discloses the HMD 401 selecting a communication partner among a plurality of wireless I/Fs 403a-403d in the image processing apparatuses based on the position and orientation information of each of the HMDs).
	Regarding claim 13, Kajita discloses a system according to claim 1, wherein the location system includes a location module in each display system that determines a display system location (¶0021 and ¶0095 discloses the position and orientation information generation unit 102 transmits the calculated ‘position and orientation information of the image capturing unit 101’ disposed within the HMD), wherein the display system transmits a location indication indicative of the display system location to the control system (Fig. 1 and ¶0129 discloses the switching control unit 111 refers to the position and orientation information received via the wireless I/F 103a, that is, the position and orientation information of the HMD 10b and that of the HMD 10c) and wherein the control system: 
 	a) receives the location indication (Fig. 1 and ¶0129 discloses the switching control unit 111 refers to the position and orientation information received via the wireless I/F 103a, that is, the position and orientation information of the HMD 10b and that of the HMD 10c); 
 	b) determines the display system location (Fig. 1 and ¶0129 discloses the switching control unit 111 determines if the position of the HMD 11b is located inside the switching area, and if that of the HMD 10c is located inside the switching area); and 

	Regarding claim(s) 38, this/these system claim(s) has/have similar limitations as system claim(s) 1, and therefore rejected on similar grounds.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 3, 7, 18, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita in view of Tokubo (US 2018/0095529 A1, hereinafter referred as “Tokubo”).
	Regarding claim 3, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the transmitting antenna is a phased antenna array and the control system controls the phased antenna array to perform at least one of: a) beam steering; and, b) beam forming. 
 	However, in a similar field of endeavor, Tokubo discloses wherein the transmitting antenna is a phased antenna array (Fig. 10, ¶0017 and ¶0130 discloses the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita for the purpose of maintaining a strong wireless connection according to the movement of the users (¶0102).
	Regarding claim 7, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the users are in a multiplayer venue and the location system detects a location of each display system within the venue.
 	However, in a similar field of endeavor, Tokubo discloses wherein the users are in a multiplayer venue (Fig. 14 and ¶0156 discloses clients 1410, referred to herein individually as 1410A., 1410B., etc., may include head mounted displays… Clients 1410 are optionally configured to support more than one game player. For example, a game console may be configured to support two, three, four or more simultaneous players) wherein the users are in a multiplayer venue and the location system detects a location of each display system within the venue (¶0051 discloses the HMD 102 may include one or more lights which can be tracked to determine the location and orientation of the HMD 102). 

	Regarding claim 18, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the control system: a) determines movement of a wearable display system; and, b) controls a transmitting antenna in accordance with the determined movement.
 	 However, in a similar field of endeavor, Tokubo discloses wherein the control system: a) determines movement of a wearable display system (¶0059 discloses a predicted future location of the HMD is determined using the tracked movements of the HMD 102); and, b) controls a transmitting antenna in accordance with the determined movement (¶0056 discloses tracked movement of the HMD is analyzed to predict future locations of the HMD, and beamforming is used to predictively steer an RF signal towards the predicted future locations of the HMD).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita so that the RF signal strength is thereby maintained by steering the RF signal in an anticipatory manner so as to better track the HMD's location (¶0056).
	Regarding claim 22, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the location system includes a location processing device that: a) receives the location data from a location module of a display system; b) uses the location data to determine: i. an identity of the display system; and, ii. the location of the display system; and, c) provides a location indication indicative of the location of the 
	 However, in a similar field of endeavor, Tokubo discloses wherein the location system includes a location processing device (Fig. 14 and ¶0169 discloses I/O Device 1445 is configured for Video Server System 1420 to send and/or receive information such as… device location) that: a) receives the location data from a location module of a display system (Fig. 14 and ¶0169 discloses I/O Device 1445 is configured for Video Server System 1420 to send and/or receive information such as… device location); b) uses the location data to determine: i. an identity of the display system (¶0120 discloses the captured images by the camera 108 are processed by the image analyzer 1002, e.g. to identify the HMD, such as by identifying lights 1046 of the HMD 10); and, ii. the location of the display system (¶0049 discloses a camera 108 can be configured to capture images of the interactive environment in which the user 100 is located. These captured images can be analyzed to determine the location and movements of the user 100, the HMD 102); and, c) provides a location indication indicative of the location of the display system to the control system in accordance with the identity of the display system (¶0121 discloses Tracking logic 1004 is configured to further analyze, and identify and/or quantify the location, orientation, and/or movement of the HMD).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita so that the beamforming by the transceiver can be appropriately directed towards the location of the HMDs (¶0060).
	Regarding claim 25, Kajita doesn’t explicitly disclose a system according to claim 1, wherein the system includes a plurality of encoders, each encoder compressing 
 	However, in a similar field of endeavor, Tokubo discloses wherein the system includes a plurality of encoders (¶0130 discloses an encoder 1100 is configured to receive and encode information for wireless transmission (e.g. video data for transmission to the HMD). Figs. 10, 14 and ¶0156 discloses each client 1410 having a separate game console with an associated transceiver for receiving separate video streams to each player having an HMD), each encoder compressing a respective content stream to thereby generate a compressed content stream that is transmitted to the display system (¶0130 discloses the encoder 1100 may format or otherwise process the information for transmission, e.g. performing block encoding, compression, adding redundancy for error reduction, etc.) and wherein each display system includes a decoder for decompressing the compressed content stream (¶0138 and ¶0156 discloses received signals are processed to extract/decode video data for rendering on the HMD).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita for the purpose of reducing bandwidth of the transmission.

6. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Kajita.
	Regarding claim 9, first embodiment of Kajita discloses a system according to claim 1, wherein the location system includes: 

 	c) a location module in each display system that: 
 	 	i) detects a signal from at least two beacons (Fig. 3 and ¶0092 discloses analyzes the 2D barcode described in the detected marker 302… various markers can be used in place of the marker 302 in the physical space); 
 	 	ii) calculates a position of the display system relative to the at least two beacons (¶0092 discloses the position and orientation information generation unit 102 can generate the position and orientation information of the image capturing unit 101 using the coordinate position of the marker 302 on the physical space image 30 and the corresponding 3D coordinate position). 
	the first embodiment of Kajita doesn’t explicitly disclose b) a location processing device that determines a location of a display system based on a position of the display system relative to at least two beacons and positions of the at least two beacons in the venue; and iii) transmits location data indicative of the location to the location processing device via a wireless communications system.
	However, another embodiment of Kajita discloses b) a location processing device that determines a location of a display system based on a position of the display system (¶0152 and ¶0153 discloses position and orientation/connection information management unit 1002 of the switching control server 12 executes the switching of the communication channels according to the location of the HMDs) relative to at least two beacons and positions of the at least two beacons in the venue (¶0092 discloses the position and orientation information generation unit 102 can generate the position and 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Kajita since the processes to be executed by each HMD are reduced compared to the first embodiment, the consumption power of the HMD can be reduced (¶0159).

7. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kajita in view of Tsurumi et al. (US 2019/0033058 A1, hereinafter referred as “Tsurumi”).
	Regarding claim 15, Kajita doesn’t explicitly disclose a system according to claim 13, wherein the location module includes a range sensor that determines a range of the display system from an environment and determines the display system location using a simultaneous localization and mapping algorithm.
 	However, in a similar field of endeavor, Tsurumi discloses the location module includes a range sensor that determines a range of the display system from an environment (¶0089 discloses the information processing system according to the present embodiment, by applying the technologies of AR and localization (such as SLAM) described earlier, is capable of measuring the distance between multiple positions in a real space, on the basis of an operation through the input/output 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita for the purpose of constructing or updating a map of an unknown environment while simultaneously keeping track of an HMD. 

8. 	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Kajita and in further view of Tokubo. 
 	Regarding claim 39, the first embodiment of Kajita discloses a display system for use in a system for displaying content to a plurality of users (¶0010, ¶0074 and ¶0038 discloses a display unit used to display the images for the right and left eyes to a plurality of users who wear the HMDs on the heads), the display system including: 
 	a) a display device (¶0039 discloses a system which comprises a plurality of head-mounted displays);…  

 	d) a location module (position and orientation information generation unit 102) that: 
 		i) calculates a location of the display system (¶0021 and ¶0095 discloses  the position and orientation information generation unit 102 transmits the calculated ‘position and orientation information of the image capturing unit 101’ disposed within the HMD).
 	The first embodiment of Kajita doesn’t explicitly disclose b) a processing device that causes the content stream to be displayed on the display device and ii) transmits location data indicative of the location to a location processing device via a wireless communications system thereby allowing the location processing device to determine a location of the display system.
	However, another embodiment of Kajita discloses ii) transmits location data indicative of the location to a location processing device via a wireless communications system thereby allowing the location processing device to determine a location of the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Kajita since the processes to be executed by each HMD are reduced compared to the first embodiment, the consumption power of the HMD can be reduced (¶0159).
 	Multiple embodiments of Kajita still doesn’t explicitly disclose a processing device that causes the content stream to be displayed on the display device.
	However, in a similar field of endeavor, Tokubo discloses b) a processing device (Figs. 13, 14 and ¶0158 discloses clients 1410 is a personal computer comprising a processor) that causes the content stream to be displayed on the display device (¶0070 discloses the client system 106 can be used to simultaneously process content for an HMD user, such that the HMD is provided with multimedia content associated with the interactivity during gameplay).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajita so that the HMD is provided with multimedia content associated with the interactivity during gameplay (¶0070).
Allowable Subject Matter
9. 	Claims 26, 29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10. 	Applicant’s arguments with respect to claim(s) 1-7, 9, 13, 15, 18, 22, 25-26, 29, 31-33 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11. 	Applicant's arguments with respect to claim 39 filed 09/07/2021 have been fully considered but they are not persuasive.
I.	With regards to arguments for independent claims 39, Applicant argues “even if the Examiner were to raise such an obviousness objection, a person skilled in the art would not reasonably seek to combine the disclosures from the first embodiment and second embodiment of Kajita as the second embodiment teaches away from the first embodiment.” See Applicant Arguments/Remarks dated 09/07/2021 at pg. 12. However Examiner respectfully disagrees.
 	Contrary to Applicant’s assertion, Kajita merely discloses an alternative method of executing a determination process of a selecting a wireless I/F with which it makes a wireless communication. The first embodiment of Kajita discloses the HMD conducts this process whereas the second embodiment discloses the server apparatus as an external apparatus executes this process. Having an alternative method of executing a determination process doesn’t necessarily negate the merits of each of the embodiments. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). Also see MPEP 2143.01 (I).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692